Citation Nr: 9934017	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial assignment of a disability 
evaluation greater than 50 percent for anxiety disorder.

2.  Entitlement to an effective date earlier than March 31, 
1993, for the grant of service connection for a total 
disability rating based on individual unemployability.  

3.  Entitlement to an effective date earlier than October 20, 
1994, for the grant of service connection for arthritis of 
the knees.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, D.M. and S.W.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from May 1972 until July 1973.  

In May 1993, the veteran requested to amend his claim for 
service connection to include a nervous condition as 
secondary to his service-connected sarcoidosis problems.  A 
rating decision of September 1994, from the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for anxiety 
disorder secondary to service connected sarcoidosis and 
assigned a 10 percent disability evaluation effective from 
May 28, 1993.  The veteran disagreed with the original 
evaluation assigned and initiated an appeal to the Board of 
Veterans' Appeals (Board). 

During the course of the appeal, the RO in a rating decision 
in February 1995 granted paragraph 29 benefits for a period 
of hospitalization in November 1994 for anxiety and 
depression and increased the disability evaluation for 
anxiety disorder to 30 percent on a finding of definite 
social and industrial impairment.  In January 1996, the RO 
changed the effective date of establishment of service 
connection for anxiety disorder to March 31, 1993, and a 50 
percent evaluation was assigned from that date since the 
claim had remained in an active appeal status. 

The Board's November 1996 decision denying a disability 
evaluation greater than the 50 percent disability evaluation 
assigned was vacated by the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Veterans Claims Court) and remanded the issue to the Board 
for further consideration.  The Board remanded the claim in 
June 1998 to the RO for further development.  Subsequently, 
the RO returned the case to the Board for appellate review; 
however, there was not compliance with all the instructions 
on Remand.  Therefore, this issue is again being remanded and 
will be discussed in the Remand section of this decision.  
See Stegall v. West, 11 Vet. App. 268 (1998), (where the 
remand orders of the Board or the Veterans Claims Court are 
not complied with, the Board itself errs in failing to insure 
compliance).  

This matter also arises from a rating decision of January 
1996, from the RO which granted service connection for 
arthritis of the knees, each knee evaluated as 10 percent 
disabling, effective from October 20, 1994, and granted 
entitlement to individual unemployability effective March 31, 
1993.

A hearing scheduled in August 1999 at the Board was canceled 
in writing by the veteran's attorney.

The veteran was notified by letter dated March 23, 1999, that 
his appeal was being returned to the Board and the records 
were being transferred to the Board.  Evidence received at 
the Board on August 19, 1999, was not timely submitted and 
was not accompanied by a motion demonstrating good cause for 
the delay.  See 38 C.F.R. § 20.1304 (1998).  The evidence is 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  An April 1992 statement from the veteran requested 
increase in disability benefits for service related problems.

3.  A formal claim for a total rating based on individual 
unemployability due to service connected disabilities was 
received on March 31, 1993.  This communication was also 
considered an informal claim for service connection for a 
nervous condition and for joint pain due to sarcoidosis.  

4.  It is not ascertainable from the evidentiary record that 
an increase in disability had occurred prior to one year of 
the date of the application.

5.  In the rating decision in May 1974, the RO denied service 
connection for a right knee condition.  The veteran did not 
disagree with this decision and initiate an appeal.  This 
decision became final.

6.  In a December 1980 rating decision, service connection 
was denied for a left knee condition and the RO determined 
that no new and material evidence had been submitted on the 
right knee condition.  The veteran disagreed but did not 
perfect the appeal.  This decision became a final decision.

7.  The veteran was informed in May 1982 that new and 
material evidence must be submitted to reopen his claim.  

8.  An informal claim was received from the veteran on March 
31, 1993, on joint pain in both knees related to service-
connected sarcoidosis.  

9.  The RO granted service connection in a rating decision in 
January 1996 for arthritis of the knees.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 31, 1993, is not 
warranted for a total rating for compensation purposes due to 
individual unemployability.  38 U.S.C.A. §§ 1155, 5107, 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2), Part 4, 
§ 4.16(a) (1998).

2.  An effective date of March 31, 1993, is warranted for 
service connection for arthritis of the right knee and for 
arthritis of the left knee.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.400(r) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the January 1996 rating decision, the RO granted service 
connection for arthritis of the knees, and evaluated each 
knee as 10 percent disabling, effective from October 20, 
1994; and granted entitlement to individual unemployability 
effective March 31, 1993.  The veteran disagreed with the 
effective dates assigned for these grants.  As the claims for 
service connection and for total disability based on 
individual unemployability were well-grounded, the Board 
concedes that the appeal of the effective dates is well-
grounded.  Furthermore, the appellant has not indicated that 
any probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

I.  Entitlement to an effective date earlier than March 31, 
1993, for the grant of service connection for a total 
disability rating based on individual unemployability.  

The veteran disagreed with the effective date assigned for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities.  He 
initiated and perfected an appeal claiming that an effective 
date earlier than March 31, 1993, should be granted.  He 
contends that a statement received on April 30, 1992, 
establishes the effective date for individual 
unemployability.  

The veteran in his statement in support of claim received on 
April 30, 1992, in New Orleans and received on September 21, 
1992, in Little Rock, Arkansas, requested "I pray that you 
would accept this as formal request for increase in 
disability benefits due to service related problems I've had 
most recently starting 8/10/91."  The veteran discussed the 
location of his medical records, the removal of a lymph node 
in March 1992, his belief that his sarcoid condition was more 
active, and noted that he had been last represented by DAV, 
but had not been in contact with the organization since his 
move to Arkansas.  The disability evaluations in effect at 
that time, as noted in the rating decision in April 1987, 
were a 30 percent disability evaluation for 
auriculoventricular block with enlarged heart, and 
noncompensable evaluations for pulmonary sarcoidosis, 
diabetes mellitus, tinea versicolor, and condyloma acuminata. 


The veteran was afforded a VA medical examination in November 
1992.  The veteran related that the diagnosis of sarcoidosis 
was made in 1972 and in 1976 he was found to have heart block 
related to sarcoidosis.  Due to treatment with Prednisone, he 
had Prednisone induced diabetes.  The veteran reported, 
however, that he had not been on Prednisone for a number of 
years and he was not on medication or a special diet for 
diabetes.  He complained of general malaise and morning 
tightness and soreness of his knees.  He had surgical removal 
of right submaxillary lymph node and complained of some 
paresthesia in the area of the surgery.  The clinical 
findings noted the heart was not enlarged, the rhythm was 
regular and there was no murmur, thrill or friction rub.  The 
lungs were clear to auscultation and percussion.  There was 
no evidence of cervical lymphadenopathy.  The diagnosis was 
sarcoidosis involving lymph node and heart with second degree 
heart block previously documented; steroid induced diabetes, 
quiescent; and "[p]ost-operative status removal of [left] 
submaxillary lymph node secondary to sarcoidosis".  

A rating decision in March 1993 confirmed and continued the 
30 percent disability evaluation for auriculoventricular 
block with enlarged heart.  The RO granted service connection 
for status post removal of right submaxillary lymph node due 
to and proximately the result of service connected 
sarcoidosis and assigned a noncompensable evaluation.  The 
noncompensable ratings for the other service-connected 
disabilities were confirmed and continued.  The combined 
evaluation was 30 percent.  

A formal claim for a total disability rating based on 
individual unemployability due to service connected 
disabilities was received on March 31, 1993.  The veteran 
indicated that he last worked on October 28, 1992.  He had to 
stop working because of an enlarged heart due to sarcoidosis 
and to pain in joints from sarcoidosis.  

The Board notes that in a rating decision in April 1995, the 
RO granted a 20 percent disability evaluation for status post 
removal of left submaxillary lymph node and enlargement of 
submandibular lymph node on the right side with an effective 
date of March 4, 1992.  This results in a combined 40 percent 
disability evaluation from March 4, 1992.  

In a rating decision in January 1996, the RO granted 
entitlement to individual unemployability effective March 31, 
1993, the date the claim was received.  The RO noted that the 
same rating action increased the evaluation of a service 
connected nervous condition to 50 percent disabling.  In 
addition, the veteran had a 20 percent evaluation effective 
from March 4, 1992, for status post removal of left 
submaxillary lymph node and enlargement of submandibular 
lymph node on the right side.  The combined evaluation 
increased to 70 percent effective March 31, 1993, which is 
the schedular requirement for individual unemployability.   

Analysis

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, . 
. .a claim for increase [] of compensation . . .shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
Section 5110(b)(2), title 38, United States Code, 
specifically provides otherwise by stating that "[t]he 
effective date of an award on increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."

Sections 3.400(o)(1) and (2), title 38, Code of Federal 
Regulations, which implement the statutory subsections, 
provide as follows:  

Increases (38 U.S.C. [§§] 5110(a) and 
5110(b)(2), . . . )--(1) General.  Except as 
provided in paragraph (o)(2) of this section 
. . . , date of receipt of claim or date 
entitlement arose, whichever is later.  . . . .

(2)  Disability compensation.  Earliest date as 
of which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

Sections 5110(b)(2) and 3.400(o)(2) apply where the increase 
precedes the claim. 

Appellant's March 31, 1993 claim for unemployability 
compensation was an application for "increased 
compensation" within the meaning of 38 U.S.C.A. § 5110(b)(2) 
(West 1991).  See also 38 C.F.R. § 3.400(o)(2) (1998).  
Appellant was attempting to show that his condition was more 
incapacitating than the level at which it was then evaluated.  

Although the veteran contends that his April 1992 statement 
establishes the effective date for individual 
unemployability, there is nothing in this April 1992 
statement which could be construed as "requesting a 
determination of entitlement" or "evidencing a belief in 
entitlement" to a total rating for compensation purposes due 
to individual unemployability.  The veteran makes no 
statement that he was unable to work due to his service 
connected disabilities.  We do not find that this 
communication is an informal claim for a total rating based 
on individual unemployability.  See 38 C.F.R. § 3.1(p); see 
also 38 C.F.R. § 3.155(a). 

Upon consideration as to whether the veteran is entitled to 
benefits retroactive to within one year prior to the time he 
filed his application for such benefits, we find that the 
evidentiary record does not show a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for an increase for total disability.  The veteran's 
compensable service-connected disability was for his heart 
condition, evaluated as 30 percent disabling.  The clinical 
findings at the November 1992 VA medical examination did not 
show that a higher evaluation was warranted for his heart 
condition or for the other service-connected disabilities.  
The evidentiary record does not show that the veteran met the 
schedular requirements for a total rating for compensation 
purposes due to individual unemployability one year prior to 
his claim.  

Total disability exists "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. § 3.340(a)(1) (1998).  Where 
the schedular disability rating is less than 100 percent, a 
total disability rating based on individual unemployability 
may be assigned if a veteran is rendered unemployable as a 
result of service-connected disabilities, provided that 
certain regulatory requirements are met.  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Additionally, disabilities of 
both lower extremities including the bilateral factor are 
considered one disability.  38 C.F.R. § 4.16 (1996).  The 
veteran did not meet the above stated requirement, as he did 
not have a service-connected disability ratable at 40 percent 
or more; and there was not sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more. 

The Board concludes that the April 1992 statement does not 
establish an effective date for the grant of total disability 
based on individual unemployability.  It is not an informal 
claim for unemployability and evidence in the claims file 
does not show that an increase in disability was 
ascertainable within one year prior to appellant's claim for 
increase.  Because 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase), they are not applicable on 
these facts.  Accordingly, the appropriate effective date is 
the date of the claim, March 31, 1993. 

II.  Entitlement to an effective date earlier than October 
20, 1994, for the grant of service connection for arthritis 
of the knees.  

The veteran sought service connection for arthritis secondary 
to pulmonary sarcoidosis.  The rating decision in January 
1996 granted service connection for arthritis of the knees, 
shoulders and cervical spine.  The RO assigned a 10 percent 
disability evaluation for arthritis of each knee effective 
from October 20, 1994, under Diagnostic Code 5260.  The 
veteran initiated and perfected an appeal on the effective 
date assigned for service connection for arthritis of the 
knees.  On October 15, 1996, the veteran disagreed with the 
effective date assigned.  He wrote:  

I was granted 10% for limited flexion of knee 
in 1992, however the claim for this condition 
goes back to 1982.  I was not awarded any 
benefits at that time, because new and material 
evidence was requested.  I have not submit 
[sic] any new and material evidence but was 
granted service-connection in 1992 based on the 
same medical evidence. 

The veteran, through his attorney, also contends that 
"because he filed the claim to be reopened on October 20, 
1994 and there was evidence in the file on the previous 
claim, he would have been entitled to an [sic] one year 
earlier effective date pursuant to 38 C.F.R. § 3.159."

Our review of the record shows that in the veteran's original 
claim upon separation from service he sought service 
connection for "Rt. Knee trouble-Aug. 1972."  In a rating 
decision in May 1974, service connection for a right knee 
condition was denied by the RO as not shown by the evidence 
of record.  An orthopedic examination in September 1973 
showed no evidence of abnormality of the knees.  This 
decision was not appealed and became a final decision.

In a December 1980 rating decision, service connection was 
denied for a left knee condition as it was not shown by the 
evidence of record.  The RO noted that the right knee 
condition had been previously disallowed and no new evidence 
had been presented.  The veteran disagreed with this 
decision.  Although he initiated an appeal, the appeal was 
not perfected and the decision became a final decision.  

In May 1982, the veteran sought to reopen a claim for service 
connection for a knee condition that was first treated in 
August 1972 at the Naval Training Center in San Diego.  The 
veteran noted that he was also examined after his discharge 
for compensation of his knees and had been turned down.  He 
claimed that his knees had become weaker over the years.  The 
veteran was notified by letter dated May 20, 1982, that to 
establish service connection for his knee condition, that new 
and material evidence must be submitted that had not 
previously been considered.  

In the veteran's claim for total disability based on 
individual unemployability received on March 31, 1993, he 
claimed that he had to stop working due to joint pain due to 
sarcoidosis.  In the veteran's notice of disagreement 
received on April 16, 1993, on a claim for an increased 
evaluation of his service connected disabilities, the veteran 
stated that he felt that consideration had not been given for 
joint pain in both knees and other specified areas which were 
the result of his service connected sarcoidosis.  He 
requested that an examination be scheduled for rating 
purposes.  The veteran was afforded a VA Compensation and 
Pension examination on January 31, 1994.  On the February 
1994 report of the examination, it was noted that the X-rays 
of both knees showed early minimal osteoarthritis.  

In a statement from the veteran received on October 20, 1994, 
concerning an appeal on other issues, the veteran asked for 
consideration for service connection of other disabilities, 
including osteoarthritis in the knees.  He claimed having 
received treatment and having a history of the disorder which 
he believed was secondary to long term steroid use as 
treatment for his service-connected sarcoidosis.  The RO 
notified the veteran by letter dated February 2, 1995, of the 
evidence he needed to submit if he wished to pursue a claim 
for service connection for arthritis of the knees.

The veteran presented testimony at a personal hearing on 
March 7, 1995, that he was told by VA that his arthritis of 
his knees was proximately caused by the long-term use of 
Prednisone prescribed by VA.  He claimed that he has pain in 
the joints of his knees, grinding noise, and locking.  He did 
not use a cane or have walking assistance.  He commented that 
it was very difficult to squat.  

A rating decision on May 1, 1995, found that the veteran's 
claim for service connection for arthritis of the knees was 
not a well-grounded claim.   In August 1995, the RO informed 
the veteran of the prior denial of service connection and the 
type of evidence needed to reopen his claim.

The veteran was afforded a VA medical examination in November 
1995 and the diagnoses included arthritis of the knees 
associated with sarcoidosis.  The examiner commented that in 
the veteran's case, the arthritis was related to sarcoidosis.  
Based on the examination findings and the examiner's opinion, 
the RO, in a rating decision in January 1996, granted service 
connection for arthritis of the knees and assigned an 
effective date of October 24, 1994, the date the claim was 
received.

Analysis

Appellate review of an RO decision is "initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ." 38 U.S.C.A. 
§ 7105(a).  The veteran did not submit a notice of 
disagreement to the May 1974 rating decision denying service 
connection for a right knee condition.  Although the veteran 
initiated an appeal to the December 1980 rating decision that 
denied service connection for a left knee condition and 
determined that no new evidence had been presented on the 
right knee condition, the appeal was not perfected.  In the 
absence of a timely appeal, the decisions are final.  See 38 
U.S.C.A. § 7105(c) (West 1997); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1998); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  See also 
Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (before 
claimant may secure appellate review by Board, there are a 
series of "very specific, sequential, procedural steps that 
must be carried out . . ."  Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal, after issuance of a statement of the 
case).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400 (1998).  

The regulations further provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  (38 U.S.C.[A.] § 5101(a)).  ... 38 C.F.R. 
§ 3.151 (1998). 

Definitions are provided for status of claims applicable to 
claims for compensation in 38 C.F.R. § 3.160 (1998).  A 
finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim includes any application 
for a benefit received after final disallowance of an earlier 
claim.

The regulations provide that for a reopened claim, the 
effective date is date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(1998).  

The regulations provide that:

(a)  Any communication or action, indicating an 
intent to apply for one or more benefits under 
the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of 
Congress, or some person acting as next friend 
of a claimant who is not sui juris may be 
considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim 
has not been filed, an application form will be 
forwarded to the claimant for execution.  If 
received within 1 year from the date it was 
sent to the claimant, it will be considered 
filed as of the date of receipt of the informal 
claim.

. . . 

(c)  When a claim has been filed which meets 
the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will 
be accepted as a claim.  

38 C.F.R. § 3.155 (1998)

Our review finds that the veteran filed a formal claim in 
August 1973 for a right knee condition.  In November 1980 the 
veteran requested that his original claim be amended to 
included both knees. 

As previously noted, there was a final disallowance on the 
issue of service connection for a right knee condition and a 
left knee condition.  The veteran's subsequent application is 
a reopened claim.  As such, the appropriate effective date is 
date of receipt of claim or date entitlement arose, whichever 
is later.  Although the veteran claimed that service 
connection was granted in 1992 based on the same evidence in 
the file when he submitted a claim in 1982, the evidence of 
record does not corroborate this.  Service connection was 
granted in January 1996 with an effective date of October 20, 
1994.  This grant was based on new evidence of recent medical 
examination findings and an opinion from the medical 
examiner.  The Board finds, however, that the written 
communication (Form 21-8940) received from the veteran on 
March 31, 1993, is also an informal claim for service 
connection for joint pain due to service-connected 
sarcoidosis.  Therefore, the date of receipt of the reopened 
claim is March 31, 1993.  Accordingly, the Board concludes 
that an earlier effective date of March 31, 1993, is 
warranted and no earlier.


ORDER

An effective date earlier than March 31, 1993, for a total 
disability rating based on individual unemployability due to 
service-connected disabilities is denied.  

An effective date of March 31, 1993, is granted for service 
connection for arthritis of the right knee and for arthritis 
of the left knee.  


REMAND

The veteran is appealing the original assignment of a 
disability rating.  The Veterans Claims Court held that when 
a claimant was awarded service connection for a disability 
and subsequently appealed the RO's initial assignment of a 
rating for that disability the claim continued to be well 
grounded as long as the rating schedule provided for a higher 
rating and the claim remained open.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Accordingly, the Board finds the claim 
for an original rating greater than 50 percent disabling for 
service-connected anxiety disorder is a well-grounded claim.  

In a rating decision in September 1994, the RO granted 
service connection for anxiety disorder secondary to service 
connected sarcoidosis and assigned a 10 percent disability 
evaluation effective from May 28, 1993.  Based on additional 
evidence, the RO in a rating decision in February 1995 
granted paragraph 29 benefits for a period of hospitalization 
in November 1994 for anxiety and depression and increased the 
disability evaluation for anxiety disorder to 30 percent on a 
finding of definite social and industrial impairment.

After review of additional medical evidence, the RO in a 
rating action in January 1996 determined that a 50 percent 
disability evaluation was warranted.  It determined that an 
informal claim for a nervous condition had been received on 
March 31, 1993, and a formal claim was subsequently received 
May 28, 1993.  Accordingly, the RO changed the effective date 
of establishment of service connection for anxiety disorder 
to March 31, 1993, and the 50 percent evaluation was assigned 
from that date since the claim had remained in an active 
appeal status. 

The Board notes that the veteran is appealing the original 
assignment of a disability rating and, therefore, 
consideration is to be given as to whether there is a basis 
for a higher rating during any of the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999)(at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts shown).

The veteran appealed a November 14, 1996 Board decision 
denying an evaluation in excess of 50 percent to the Veterans 
Claims Court.  On December 24, 1997, the Veterans Claims 
Court granted a joint motion to vacate the Board's denial of 
an increased evaluation for anxiety disorder, evaluated as 50 
percent disabling, and to remand the case to the Board.  It 
was noted in the joint motion to remand that under the 
Veterans Claims Court's decision in Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), a remand was required for 
readjudication of the veteran's claim of entitlement to an 
increased evaluation for anxiety disorder.  When there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statue or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Karnas v. 
Derwinski, 1 Vet. App 308, 312-13 (1991).

The veteran's attorney was notified that the case had been 
transferred to the Board and provided an opportunity to 
submit additional argument and evidence in support of his 
appeal within a 30 day period.  The veteran's attorney, by 
written correspondence dated April 8, 1998, and June 30, 
1998, requested that a personal hearing be scheduled at the 
VA Regional Office pursuant to 38 C.F.R. § 3.103(c) on the 
remanded issue.  

The Board remanded the case to the RO in June 1998 to ensure 
that VA met its duty to assist the veteran in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements.  The veteran was afforded a 
personal hearing at the RO on September 22, 1998, as 
evidenced by a copy of the transcript in the claims file.  
The veteran, in response to a direction in the Remand, 
testified that he had been treated by a private physician, 
Dr. Nugen, and hospitalized at Pinnacle Point Hospital for 
depression and anxiety, approximately in December 1997 and 
May or June 1998.  He testified that he had been an inpatient 
three or four times in recent years and also, that he had 
gone to the emergency room.  In addition, the veteran 
testified that he had been receiving treatment for his 
anxiety disorder at VA for the past several years.  Our 
preliminary review of the record does not find that records 
from Pinnacle Point Hospital, treatment records from Dr. 
Nugen, and records from emergency room treatment or 
outpatient treatment have been obtained and associated with 
the claims file.  See Stegall v. West, 11 Vet. App. 268 
(1998), (where the remand orders of the Board or the Veterans 
Claims Court are not complied with, the Board itself errs in 
failing to insure compliance).  

The veteran also testified that he was awarded Social 
Security Administration (SSA) disability benefits effective 
from October 1992.  He further indicated that through SSA he 
had a consultant examination and a rehabilitation 
examination.  In addition to the vocational examination by 
the State of Arkansas, VA had conducted a vocational 
examination.  Other than records pertaining to Rehabilitation 
Initial Diagnosis and Assessment for Clients performed on 
February 25, 1994, the evidence of record does not contain 
SSA records or examinations conducted for a SSA benefits 
determination.  The report of a vocational examination by VA 
is also not contained in the claims file.  

The Board notes that once a claimant has submitted a well-
grounded claim, the Secretary is required to assist that 
claimant in developing the facts pertinent to the claim.  See 
38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 Vet. App. 
90, 91-92 (1990).  The section 5107(a) duty to assist may, in 
an appropriate case, include a VA duty to seek to obtain 
pertinent private medical records.  See Masors v. Derwinski, 
2 Vet. App. 181, 186-87 (1992); Littke, supra; White (Frank) 
v. Derwinski, 1 Vet. App. 519, 521 (1991) (citing 38 C.F.R. § 
3.159(b) for proposition that VA's section 5107(a) duty to 
assist includes assisting claimant to obtain government or 
private records "pertinent and specific to the claim"). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and addresses 
of any health care providers who have treated 
him for anxiety disorder since November 1995, 
and, if possible, specify the appropriate dates 
of treatment. Then, after any necessary 
authorization is obtained from the veteran, the 
RO should obtain copies of all treatment 
records for the veteran from the health care 
providers identified.  This should include 
obtaining records from Pinnacle Point Hospital, 
treatment records from Dr. Nugen, and records 
from emergency room treatment or outpatient 
treatment.  In any event, copies of any VA 
treatment records pertaining to treatment for 
anxiety disorder, which are not in the claims 
file, should be obtained and associated with 
the claims file.

2.  The RO should undertake all development 
required to properly adjudicate the appellant's 
claim of entitlement to an increased disability 
evaluation for anxiety disorder.  The RO should 
ensure that medical evidence of record, to 
include a VA psychiatric examination, is 
adequate for evaluation purposes under the old 
and new regulations.  The psychiatric 
examiner's report should include a judgment of 
the veteran's overall level of functioning 
using the Global Assessment of Functioning 
Scale.  If the appellant has any psychiatric 
disorder in addition to anxiety disorder, the 
report should indicate the relationship of any 
such disorders (including etiological origin 
and secondary causation) and specify which 
symptoms are associated with each disorder.  If 
certain symptomatology cannot be disassociated 
from one disorder or the other, it should be so 
specified in the report.  As substance abuse is 
a part of the veteran's medical history, the 
examiner should specify if any symptoms are 
attributable to such abuse, and describe the 
relationship between the anxiety disorder and 
such abuse. 

3. The RO should obtain from the Social 
Security Administration the records pertinent 
to the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  The RO should obtain records pertinent to 
the vocational examination performed by VA to 
which the veteran referred at his personal 
hearing. 

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and readjudicate 
the veteran's claim, also taking into 
consideration whether there is a basis for 
staged ratings during the appeal period.  A 
determination should be made whether the 
amended regulation is more favorable to the 
claimant than the previously existing 
regulation.  It is requested that the RO 
indicate in the rating decision and 
supplemental statement of the case whether the 
issue should or should not be submitted to 
Central Office for consideration of an 
extraschedular evaluation.

6.  If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Error! Not a valid link.

